Dismissed and Memorandum Opinion filed September 16,
2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00691-CR
____________
 
DAVID WAYNE GILES, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 359th District Court
Montgomery County, Texas
Trial Court Cause No. 07-06-06683-CR
 

 
MEMORANDUM
 OPINION
A written request to withdraw the notice of appeal,
personally signed by appellant, has been filed with this court.  See Tex.
R. App. P. 42.2.  Because this court has not delivered an opinion, we grant
appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the clerk
of the court to issue the mandate of the court immediately.
PER CURIAM
Panel consists of Chief Justice
Hedges and Justices Yates and Sullivan.
Do Not Publish — Tex. R. App.
P. 47.2(b).